Citation Nr: 0734330	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty service from August 1985 to June 
2000. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2004, a statement 
of the case was issued in July 2004, and a substantive appeal 
was received in September 2004. 


FINDING OF FACT

The veteran does not suffer from PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to comply with certain 
notice and assistance requirements upon the submission of a 
substantially complete application for benefits. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence and also set forth the 
claimant's duties in this regard.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in March 2003, which was prior to the 
June 2003 rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  Another VCAA notice letter was furnished to the 
veteran in February 2006. 

In the March 2003 letter, the RO informed the appellant of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the PTSD claim, and which party was responsible for obtaining 
the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that the above VA communication 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The claims file 
includes the veteran's service medical records as well as 
post-service medical records and evidence of domestic 
violence counseling sessions ordered by a court.  A number of 
VA medical records set forth the details of treatment for 
psychiatric disability.  While the veteran has not been 
afforded a VA medical examination with etiology opinion, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4). The appellant has not indicated nor is there 
any indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for PTSD, but there has been no notice 
of the types of evidence necessary to establish a disability 
rating and effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against service connection, 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  There is 
therefore no resulting prejudice to the veteran by any lack 
of proper notice under Dingess. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The veteran claims that he suffers from PTSD related to his 
active duty service in Kuwait and in Somalia.  However, after 
reviewing the totality of the evidence, the Board must 
conclude that the medical evidence shows that the veteran 
does not suffer from PTSD.  

Service medical records do not document any psychiatric 
complaints or findings.  Examinations in 1985, 1997 and 1999 
all showed that trained military medical personnel found the 
veteran's psychiatric status to be clinically normal.  
Moreover, at the times of these examinations, the veteran 
expressly denied depression, excessive worry, or nervous 
trouble of any sort.  In sum, the preponderance of the 
competent evidence is against a finding that PTSD, or any 
psychiatric disorder, was manifested during the veteran's 
active duty service. 

Post-service medical records affirmatively show that the 
question of whether the veteran has PTSD was considered on 
several occasions, but medical personnel did not find that 
such a diagnosis was warranted.  A November 2001 VA clinical 
record includes a notation that the veteran does not have all 
the symptoms of PTSD.  A July 2002 VA clinical record notes 
that the veteran had been treated for ongoing legal, 
relationship and health problems.  Court mandated anger 
management and parenting classes were referenced.  This VA 
record refers to alcohol dependence, anger management, and an 
adjustment disorder with depressed mood.  The Axis I 
diagnoses included adjustment disorder with mixed depression 
and anxiety and change of conduct, and rule out PTSD.  It was 
noted that possible PTSD issues would be followed up.  A 
November 2004 clinical record lists rule out PTSD under 
diagnoses.  In sum, there has been no medical diagnosis of 
PTSD.

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Review of the 
claims file shows that the possibility of PTSD, as claimed by 
the veteran, has been recognized and considered by VA medical 
personnel on a number of occasions in connection with his 
ongoing mental health treatment.  However, medical personnel 
have not rendered a diagnosis of PTSD.  Instead, an 
adjustment disorder has been diagnosed with depression and 
anxiety.  Without a medical diagnosis of PTSD, service 
connection for PTSD cannot be granted.  Moreover, since the 
medical evidence of record shows that the veteran does not 
currently suffer from PTSD, the questions of whether the 
veteran engaged in combat or whether a claimed stressor has 
been corroborated need not be addressed. 

With regard to the diagnosed adjustment disorder with 
depression and anxiety, there is also no persuasive evidence 
suggesting a nexus to service.  As discussed earlier, no 
psychiatric complaints or findings were documented in service 
medical records.  Moreover, on VA general medical examination 
in November 2000, several months after the veteran's 
discharge from service, neurological examination showed the 
veteran to be alert and oriented to person, place, and time.  
Short term memory was described as intact, and no psychiatric 
diagnosis was made.  It appears that the veteran's current 
psychiatric disorder was first manifested sometime after 
service. 

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. 
§ 5107(b). 




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


